"AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)'" Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ~ JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987}
Cristian Alejandro Perez-Garcia Case Number: 3:20-mj-20248

Chloe §. Dillo

 

Defendant's Altorney | ! Bee Ri y

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 94089298 .
: . 3
THE DEFENDANT: FEB 0 8 2020
pleaded guilty to count(s) 1 of Complaint CLERC US RiSTHietT COURT
C was found guilty to count(s) SOUTHERN DISTRICT OF CALIFORNIA
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) oo |
CI The defendant has been found not guilty on count(s)
C Count(s) So dismissed on the motion of the United States.
IMPRISONMENT —

The defendant is hereby committed to the custody. of the United States Bureau of Prisons to be
‘imprisoned for a term of,

 

Mane SERVED Os: days

X Assessment: $10: WAIVED & Fine: WAIVED

I Court recommends USMS, ICE or DHS or other arresting agency return all property.and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

LI Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, February 3, 2020
Date of Imposition of Sentence

LEZ

HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Received

 

 

DUSME™
i

Clerk’s Office Copy oS | 3:20-mj-20248

 

 
